Case 1:21-cv-01009-DNH-ML Document 16-45 Filed 09/22/21 Page 1 of 6




          Exhibit SS
            Case 1:21-cv-01009-DNH-ML Document 16-45 Filed 09/22/21 Page 2 of 6




Vaccine-induced Thrombotic
Thrombocytopenia (VITT) and COVID-19
Vaccines: What Cardiovascular Clinicians
Need to Know
Jun 08, 2021

Cardiology Magazine


Current Key Question on COVID-19 and Cardiovascular Disease

Organized in an FAQ format for easy navigation, this guidance is summarized from
more extensive documents and approved by the ACC Science and Quality
Committee. This FAQ is intended to be topical, not comprehensive.

Category: COVID Vaccination
Patient Type: COVID-19 Vaccinated
Prevalence: Extremely rare
Principal Guidance: In extremely rare cases, the
Johnson & Johnson/Jansen and Astra Zeneca COVID-19
vaccinations may cause vaccine-induced thrombotic
thrombocytopenia (VITT), a condition characterized by
simultaneous acute thrombosis and thrombocytopenia.
The condition is similar to heparin-induced
thrombocytopenia. Specific risk factors for VITT have
yet to be determined given the extremely low case
count, though presentation seems to appear between
5-28 days post vaccination. Patients should be
reassured that the benefits of vaccination against COVID-19 far outweigh any potential
  This site uses cookies to improve your experience.
risk. Diagnostic, therapeutic, and patient communication recommendations are
  By continuing to use our site, you agree to our Cookie Policy, Privacy Policy and Terms of Service.
included below.
                                                                 OK
Authors: Geoffrey D. Barnes, MD, MSc, FACC; Adam Cuker, MD, MS; Gregory
             Case 1:21-cv-01009-DNH-ML Document 16-45 Filed 09/22/21 Page 3 of 6
Piazza, MD, MS, FACC; Deborah Siegal, MD, MSc
SQC Approval Date: June 8, 2021

What is VITT and how common is it?

Vaccine-inducted thrombotic thrombocytopenia (VITT) has also been referred to as
vaccine-induced prothrombotic immune thrombocytopenia (VIPIT) or thrombosis
with thrombocytopenia syndrome (TTS). This condition is similar to heparin-
induced thrombocytopenia (HIT) but is associated with prior administration of the
Johnson & Johnson/Janssen or AstraZeneca COVID-19 vaccines without prior
exposure to heparin. To date (June 8, 2021), this condition has not been reported
in patients who have received the Moderna or Pfizer COVID-19 vaccines.

VITT is characterized by the presence of two conditions concurrently: thrombosis
(often in unusual sites like the cerebral veins or splanchnic veins) AND
thrombocytopenia. Early mechanistic evaluations have identified antibodies
directed against the platelet factor 4 (PF4)-heparin complex which activate
platelets, similar to HIT antibodies. Detection of the PF4 antibodies can be done
using a HIT ELISA test, but not reliably with other HIT laboratory tests.

The incidence of VITT is not certain, but it appears to be extremely rare. A recent
report in JACC found that cerebral vein thrombosis occurred in 3.6 per million
people after the AstraZeneca COVID-19 vaccine and 0.9 per million people after
Johnson & Johnson vaccine. For comparison, the rate of cerebral vein thrombosis
is estimated at 207 per million in patients hospitalized with COVID-19 and 2.4 per
million in the general population. The risk of death and serious outcomes of
COVID-19 (including thrombosis) far outweigh the small risk of VITT.

Who is at risk for VITT?

Early data suggest that VITT occurs only following a COVID-19 vaccination with
Johnson & Johnson or AstraZeneca vaccine. Note that AstraZeneca vaccine is NOT
available in the United States. Furthermore, the small number of reported events
occurred between 5-42 days following the vaccine. They have not been reported
to occur immediately (within 1-2 days) or longer-term (beyond 6 weeks) after
vaccination. It will be important to re-evaluate the "at risk" window as more is
learned about VITT.
 This site uses cookies to improve your experience.
Demographic          and clinical risk factors for the development of VITT are uncertain.
 By continuing to use our site, you agree to our Cookie Policy, Privacy Policy and Terms of Service.

Most patients who developed VITT were OK                        younger (age <60 years). While most of
             Case 1:21-cv-01009-DNH-ML Document 16-45 Filed 09/22/21 Page 4 of 6
the cases following Johnson & Johnson vaccine in the United States occurred in
women, both men and women have been diagnosed with VITT following
AstraZeneca vaccine in other parts of the world.

There is no evidence that patients with a history of thrombosis, thrombophilia, or
prior HIT are at increased risk for VITT.

What should I do if I suspect a case of VITT?

The first thing to do for a suspected case of VITT is to verify COVID-19 vaccine
details – which vaccine and when was it administered? Only patients who have
received Johnson & Johnson or AstraZeneca vaccine 5-42 days previous to
symptoms onset are at risk based on current information.

Next, imaging appropriate to their symptoms (e.g., CT or MR venogram of the
head for suspected cerebral vein thrombosis) and urgent complete blood count
(including platelet count) are appropriate. If either test is normal (no thrombosis
or thrombocytopenia), then VITT is highly unlikely. A markedly elevated D-dimer
test can also be suggestive of early VITT in the setting of low/normal platelet
levels. If BOTH imaging and laboratory tests are abnormal (acute thrombosis and
thrombocytopenia), hospitalization for further evaluation and treatment guided by
a hematologist or other thrombosis expert is appropriate.

What should I tell my patients who call with questions about VITT and
COVID-19 vaccines?

First, provide reassurance that these events are extremely rare. In the rare event
that VITT occurs, hospitals and doctors have the tools to diagnose and treat this
condition.

Second, remind them that VITT has only been seen with the Johnson & Johnson
and AstraZeneca COVID-19 vaccines. Note that AstraZeneca's vaccine is not
available in the United States and the Johnson & Johnson vaccine program has
been placed on hold. Furthermore, VITT has not been reported in patients who
received the Moderna or Pfizer vaccines. Overall, the available COVID-19 vaccines
are very safe and highly effective at preventing COVID-19 infection. All patients
should be encouraged to get vaccinated against COVID-19 as soon as possible
 This site
given   theuses     cookies
              ongoing           to improveand
                             pandemic          yourknown
                                                     experience.risks of COVID-19 infection. Finally, the
apparent risk of VITT with a COVID-19 vaccine is greatly outweighed by the risk of
 By continuing to use our site, you agree to our Cookie Policy, Privacy Policy and Terms of Service.

                                                    OK
           Case 1:21-cv-01009-DNH-ML Document 16-45 Filed 09/22/21 Page 5 of 6
complications from COVID-19 infection (including hospitalization, thrombosis and
death).

Third, if a patient did receive the Johnson & Johnson vaccine, the presumed
window of risk is narrow – between 5 and 42 days after vaccination. Based on our
initial understanding of this condition, patients outside that window can be further
reassured.

Finally, use of any medication to prevent VITT (e.g., aspirin) is not recommended.
These events are extremely rare and there is no evidence that any medication
would prevent them from occurring.

Where can I get more information?

   CDC website
   ASH website
   ISTH website

Published References

1. Greinacher A, et al. Thrombotic thrombocytopenia after ChAdOx1 nCov-19
   vaccination. N Engl J Med 2021;April 9:[Epub ahead of print]. DOI:
   10.1056/NEJMoa2104840
2. Schultz NH, et al. Thrombosis and thrombocytopenia after ChAdOx1 nCoV-
   19 vaccination. N Engl J Med 2021;April 9:[Epub ahead of print]. DOI:
   10.1056/NEJMoa2104882
3. Muir KL, et al. Thrombotic thrombocytopenia after Ad26.COV2.S
   vaccination. N Engl J Med 2021;April 14:[Epub ahead of print]. DOI:
   10.1056/NEJMc2105869
4. Tacquet M, et al. Cerebral venous thrombosis: a retrospective cohort study
   of 513,284 confirmed COVID-19 cases and a comparison with 489,871
   people receiving a COVID-19 mRNA vaccine. Preprint available here.
5. Cines DB, Bussell JB. SAR-CoV-2 vaccine-induced immune thrombotic
   thrombocytopenia. N Engl J Med 2021;April 16:[Epub ahead of print]. DOI:
   10.1056/NEJMe2106315
6. Bikdeli B, et al. Cerebral Sinus Thrombosis in the US Population, After
This site uses cookies to improve your experience.
   Adenovirus-based SARS-CoV-2 Vaccination, and After COVID-19. J Am Coll
By continuing to use our site, you agree to our Cookie Policy, Privacy Policy and Terms of Service.
   Cardiol 2021;June 8:[Epub ahead of print].
                                                OK
               Case 1:21-cv-01009-DNH-ML Document 16-45 Filed 09/22/21 Page 6 of 6
Share via:                     99




Clinical Topics: Acute Coronary Syndromes, Anticoagulation Management,
Arrhythmias and Clinical EP, Cardiac Surgery, Congenital Heart Disease and
Pediatric Cardiology, Diabetes and Cardiometabolic Disease, Dyslipidemia,
Geriatric Cardiology, Heart Failure and Cardiomyopathies, Invasive
Cardiovascular Angiography and Intervention, Noninvasive Imaging, Pericardial
Disease, Prevention, Pulmonary Hypertension and Venous Thromboembolism,
Sports and Exercise Cardiology, Stable Ischemic Heart Disease, Valvular Heart
Disease, Vascular Medicine, Anticoagulation Management and ACS, Implantable
Devices, SCD/Ventricular Arrhythmias, Atrial Fibrillation/Supraventricular
Arrhythmias, Cardiac Surgery and Arrhythmias, Cardiac Surgery and CHD and
Pediatrics, Cardiac Surgery and Heart Failure, Cardiac Surgery and SIHD,
Cardiac Surgery and VHD, Congenital Heart Disease, CHD and Pediatrics and
Arrhythmias, CHD and Pediatrics and Imaging, CHD and Pediatrics and
Interventions, CHD and Pediatrics and Prevention, Acute Heart Failure,
Pulmonary Hypertension, Interventions and ACS, Interventions and Imaging,
Interventions and Structural Heart Disease, Interventions and Vascular
Medicine, Angiography, Nuclear Imaging, Sleep Apnea, Sports and Exercise and
Congenital Heart Disease and Pediatric Cardiology, Sports and Exercise and ECG
and Stress Testing, Sports and Exercise and Imaging, Chronic Angina

Keywords: ACC Publications, Cardiology Magazine, COVID-19, Coronavirus, Coronavirus
Infections, Acute Coronary Syndrome, Anticoagulants, Arrhythmias, Cardiac, Cardiac Surgical
Procedures, Metabolic Syndrome, Angina, Stable, Heart Defects, Congenital, Dyslipidemias,
Geriatrics, Heart Failure, Angiography, Diagnostic Imaging, Pericarditis, Secondary Prevention,
Hypertension, Pulmonary, Sleep Apnea Syndromes, Sports, Exercise Test, Heart Valve Diseases,
Aneurysm




    © 2021 American College of Cardiology Foundation. All rights reserved.




 This site uses cookies to improve your experience.
 By continuing to use our site, you agree to our Cookie Policy, Privacy Policy and Terms of Service.

                                                               OK
